                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


Hassan Bah,
           Petitioner,

                 V.                                                  Civil No. l:19-cv-641


 William P. Barr,et aL,
             Respondents.


                                      MEMORANDUM OPINION

         Petitioner, a citizen ofSierra Leone who is subject to an administratively final butjudicially

stayed removal order, has been detained in U.S. Immigration and Customs Enforcement("ICE")

custody for over two years without a bond hearing. In his petition, he challenges his detention

without a bond hearing as a violation of the Due Process Clause of the Fifth Amendment.

Respondents' argue that petitioner is subject to mandatory detention under 8 U.S.C. § 1231 and

argues that his lengthy detention without bond does not violate Due Process.

         Respondents have moved for summary judgment, and this motion has been fully briefed

and argued and is now ripe for disposition. For the reasons that follow, the respondents' motion

must be denied, and petitioner's habeas petition must be granted in part to require a reasonably

prompt bond hearing consistent with Due Process.

                                                           I.


         Summary judgment is appropriate only where there are no genuine disputes of material




'Petitioner named as respondents William P. Barr, United States Attorney General, Kevin K. McAleenan, Acting
Secretary of DHS, Ronald D. Vitiello, Acting Director ofICE, Kim Zanotti, Director of ICE's Washington Field
Office, and Paul Perry, the Superintendent of Caroline Detention Facility (collectively,"respondents").

                                                       1
